Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the pre-appeal request filed on 09/28/2020, prosecution is here reopened. A new ground of rejection is set forth below. A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.
/Vivek Srivastava/
Claim status: claims 1-20 are pending in this Office Action.  
Examiner note: the claim and specification disclose a computational unit is incorporated into a noncomputational hardware unit ([0006]] the computational unit is incorporated into a noncomputational hardware unit) so the computational unit is provided/modified by a structure (a noncomputational hardware unit)

DETAILED ACTION 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	


Claims 1-2, 6, 8-9, 11-13, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273).
Regarding to claim 1.    An apparatus, comprising:
Jain teaches a personal care display device comprising a plurality of connection ports and at least one of a microphone (Jain [0030-0031] “hosting device 14 … receiving information from the medical device 12 … health data … relating to the user”. [0042] “device 14 may provide … user diagnostics … associated with the user and/or a medical device 1”. Note: device 14 providing user diagnostics/health relate to user is a personal care display device.  Fig. 2, sockets 35, 37. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface”. [0043] “the application hosting device 14 can enable voice transmission via a telecommunication network”. Note: device 14 can receive or send voice call or telephone call. It obviously teach device 14 comprising a microphone), a camera, and a sensor, each connection port configured to receive a hardware personal care module (Jain, Fig. 2, sockets 35, 37. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface … communicate with one another via Bluetooth”. [0039] “socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor”. Note: a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are hardware personal care module), each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care (Jain Fig. 1 [0043] the application hosting device. 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16 via LAN. [0036] the application hosting device 14 provides a graphical user interface … The user interface enables a user, such as a patient, doctor, clinician, … requests for information from or input instructions to be submitted to, the medical device 12. Note: receive and transfer data from the medical device 12 is interact with the personal care display device; transfer health data from the medical device is provide personal care of a user. [0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data”. [0034] “The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee. Fig2, sockets 35, 37 connecting socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. );
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports (Jain, [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface”. [0039] “socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor”. Note: wire/cabled jack, plug, sockets are connection ports. Medical devices 12 such as a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are freely substitute selected and different hardware personal care modules). Also see fig. 8, step 76. [0059] “The Bluetooth RFCOMM (radio frequency communication) connection may be initialized”. Note: if the medical device sockets are Bluetooth connection then the Bluetooth connection may be initialized for different hardware personal care modules);
wherein at least one hardware personal care module interacts with the personal care display device to assess a current health related attribute of the user (Jain, [0030-0031] “the medical device 12 is in communication with an application hosting device 14 … receiving information from the medical device 12 … health data … relating to the user”. [0042] “the application hosting device 14 may provide user monitoring … user diagnostics … user data analysis … and/or other functions associated with the user and/or a medical device 12”. [0005] massive amounts of data may be generated and transmitted to or from such medical devices ... a need to be able to organize patient data and to be able to associate the data with certain patients and certain medical devices … the doctors, clinicians, or health care providers to be able to remotely monitor and control medical devices and to receive and analyze information from the medical devices”. [0036] the application hosting device 14 provides a graphical user interface … The user interface enables a user, such as a patient, doctor, clinician, … requests for information from or input instructions to be submitted to, the medical device 12. Note; analyze patient data/information from the medical devices is assess a current health).
a remote central server device arrangement (Jain,fig. 1, remote server 16); and
a computational unit in communication with the remote central server device arrangement via the personal care display device (Jain Fig. 1 [0031] “server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14”. Jain, [0036] “hosting device 14 … include one or multiple processors”. Note: processor of device 14 is a computational unit), wherein the computational unit is incorporated into a noncomputational hardware unit having separate noncomputational utility (Jain, [0030] The application hosting device 14 may be a cellular telephone, a smart phone … a touch screen. [0036] “hosting device 14 and the medical device 12 may include one or multiple processors … a graphical user interface … a touch screen, a mouse pointer, a keyboard”. Note: the screen/keyboard/mouse is noncomputational hardware unit. A smartphone with touch screen/GUI (noncomputational) comprises a processor (computational unit) is equivalent with the computational unit is incorporated into a noncomputational hardware unit. The screen has a touch function or display fuction is noncomputational hardware unit having separate noncomputational utility)
wherein the computational unit and the personal care display device are configured to receive spoken health care information from the user (Jain, [0043] “a user can use the application hosting device 14 for a telephone call … application hosting device 14 can receive or send a telephone call … the application hosting device. 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN … voice communication. In other words, the application hosting device 14 can enable voice transmission via a telecommunication network, transfer of data via a PAN. [0045] between the medical device 12 and the application hosting device 14. If the user initiates a voice call, the application hosting device 14 may open a voice channel to accommodate the voice transmission) transmit user specific health care communications personalized to the user (Jain Fig. 1 [0043] the application hosting device. 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16. [0031] “server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14”. Jain, [0036] “hosting device 14 … include one or multiple processors”. Note: device 14 includes processor to transmit medical data personalized to transmit user specific health care communications personalized to the user)
Jain does not explicitly disclose transmit user specific health care communications personalized to the user and receive user personal care communications personalized to the user from the remote central server device arrangement, the noncomputational hardware unit comprising a passenger vehicular implemented hardware unit or a piece of furniture.
Petisce teaches transmit user specific health care communications personalized to the user [0085] user device 40 (e.g., a CGM) transmits blood glucose readings and optionally other data or information (e.g., one or more of user information and output preferences such as the items of information mentioned above in connection with user configuration data 60 in FIG. 6) to a data processing device 36 (e.g., server) for analysis as indicated at 704 and 706. Note: blood glucose readings is health care communications personalized to the user; transmits blood glucose readings to a server is transmit user specific health care communications personalized to the user)
receive user personal care communications personalized to the user from the remote central server device arrangement ([0050] The data processing device 36 can be, for example, a server. [0086] the data processing device 36 can analyze the measured physiological … determine what information a user needs to … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device … information a user needs to know in view of the measured physiological data and other factors. [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition)
the noncomputational hardware unit comprising a passenger vehicular implemented hardware unit or a piece of furniture (Fig. 19 shows a display screen 42 of user device of a driver. [0134] displayed on a screen 42. [0135] The user device 40 in FIG. 19 depicts generation of a message on a vehicle user interface. [0136] The vehicle-based user device 40 in FIG. 19 is advantageous because it allows a driver convenient access to his current blood glucose reading. Note: a vehicle user interface of driver (a screen 42 of device 40) is passenger vehicular implemented hardware unit; The computational unit/host device is incorporated into the integrated vehicle front hardware having separate non-computational utility such as being used for steering, or even as an armrest as shown in figure 19.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Petisce and apply them on the teachings of Jain to further implement receive user personal care communications personalized to the user from the remote central server device arrangement and the noncomputational hardware unit comprising a passenger vehicular implemented hardware unit or a piece of furniture.  One would be motivated to do so because in order to improve better system and method to provide a server can generate information a user needs to know in view of the measured physiological data and other factors and the user device on a vehicle (Petisce, [0086][0135]).
Regarding to claim 2.    
The apparatus of claim 1, wherein the noncomputational hardware unit comprises an automobile part (Petisce, Fig. 19 shows a display screen 42 of user device of a driver. [0134] displayed on a screen 42. [0135] The user device 40 in FIG. 19 depicts generation of a message on a vehicle user interface. [0136] The vehicle-based user device 40 in FIG. 19 is advantageous because it allows a driver convenient access to his current blood glucose reading. Note: a vehicle user interface of driver (a screen 42 of device 40) is an automobile part)
Regarding to claim 6.    
The apparatus of claim 1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port (Jain. [0034] “the application hosting device 14 … USB connection”).
Regarding to claim 8.    
Jain teaches A method for facilitating personal care of a user, comprising:
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device (Jain, [0031] “server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user”. [0043] “the application receive and transfer data from the medical device 12 via PAN to the data processing server 16”. Note: the application hosting device 14 is a user personal care display device (see mapping/note in claim1), wherein personal care comprises health care(Jain, [0030] “Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data”), and 
wherein the personal care display device comprising a plurality of connection ports (Jain, Fig. 2, sockets 35, 37. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface”) each connection port configured to receive a hardware personal care module (Jain, Fig. 2, sockets 35, 37. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface … communicate with one another via Bluetooth”. [0039] “socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor”. Note: a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are hardware personal care module), each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user (Jain Fig. 1 [0043] the application hosting device. 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16 via LAN. Note: receive and transfer interact with the personal care display device; transfer health data from medical device is provide personal care of a user. [0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data”. [0034] “The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee. Fig2, sockets 35, 37 connecting to medical devices 12.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor);
wherein one hardware personal care module comprises a health care personal care module used with the user personal care display device to facilitate assessing user health care status and providing health care information (Jain, [0030-0031] “the medical device 12 is in communication with an application hosting device 14 … receiving information from the medical device 12 … health data … relating to the user”. [0042] “the application hosting device 14 may provide user monitoring … user diagnostics … user data analysis … and/or other functions associated with the user and/or a medical device 12”. [0005] massive amounts of data may be generated and transmitted to or from such medical devices ... a need to be able to organize patient data and to be able to associate the data with certain patients and certain medical devices … the doctors, clinicians, or health care providers to be able to remotely monitor and control medical devices and to receive and analyze information from the medical devices”. [0036] the application hosting device 14 provides a graphical user interface … The user interface enables a user, such as a patient, doctor, clinician, … requests for information from or input instructions to be submitted to, the medical device 12. Note; analyze patient data/information from the medical devices is assess a current health; transfer health data from the medical device is providing health care information) and 
wherein the user personal care display device is configured to communicate with and receive spoken communication information from a computational unit (Jain, [0043] “a user can use the application hosting device 14 for a telephone call … application hosting device 14 can receive or send a telephone call … the application hosting device. 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN … voice communication. In other words, the application hosting device 14 can enable voice transmission via a telecommunication network, transfer of data via a PAN. [0045] between the medical device 12 and the application hosting device 14. If the user initiates a voice call, the application hosting device 14 may open a voice channel to accommodate the voice transmission)
Jain does not explicitly disclose determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received and transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device.
 determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received (([0050] The data processing device 36 can be, for example, a server … the data processing device 36 can be provided with one or more of a rules engine. [0085] user device 40 (e.g., a CGM) transmits blood glucose readings … to a data processing device 36 (e.g., server) for analysis. [0096] rules engine or other program code module or programmed device is also configured to detect patterns in measured physiological data … and to generate outputs based on user device type, desired message media type and user type that explains the occurrence of the data and optionally recommended user actions. [0065] The data processing device 36 is illustrated, for example, as a server with rules-based engine for storing and processing user data such as measured physiological data from a user device 40 and determining information to be output by the user device based on the received data … managing a patient's disease by comparing patient data with a set of guidelines for treatment options. [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition. [0017] output segments are at least parts of instructions for user actions. [0086] the data processing device 36 can analyze the measured physiological … determine what information a user needs to … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device.)
transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device ([0050] The data processing device 36 can be, for example, a server [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition. [0017] output segments are at least parts of instructions for user actions)
providing recommendations specifically for the user to the user (0050] The data processing device 36 can be, for example, a server [0110] processing device can optionally provide output segments in the message that provide suggestive recommendations to the user to manage the monitored physiological condition. [0017] output segments are at least parts of instructions for user actions)
[Rejection rationale for claim 1 is applicable].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Petisce and apply them on the teachings of Jain to further implement determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received, transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, providing recommendations specifically for the user to the user and the noncomputational hardware unit comprising a passenger vehicular implemented hardware unit or a piece of furniture.  One would be motivated to do so because in order to improve better system and method to provide a server transmits blood glucose readings … to a data processing device 36 (e.g., server) for analysis and provide suggestive recommendations to the user (Petisce, [0050][0110]).

Regarding to claim 9:
[Rejection rationale for claim 2 is applicable].
Regarding to claim 12.    
The method of claim 8 wherein the remote central server device arrangement comprises a plurality of computing devices (see Jain, fig 1. [0031] “a data processing server 16 configured to receive data from the medical device 12 … hosting device 14”)
Regarding to claim 13.    
The method of claim 8, wherein the user personal care data received is collected using the computational unit (Jain, [0009] “The application hosting device comprises a processor”.  [0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data”. [0034] “The medical device 12 and the application hosting device 14 may be in communication with one another”)
Regarding to claim 15:
[Rejection rationale for claim 1 is applicable].

Regarding to claim 16:


Regarding to claim 19:
[Rejection rationale for claim 6 is applicable].
Regarding to claim 20.    
The apparatus of claim 1, wherein the personal care display device comprises:
a two dimensional display (Jain, fig. 1. Petisce Fig. 19 shows a display screen 42 of user device of a driver. [0134] displayed on a screen 42. [0135] The user device 40 in FIG. 19 depicts generation of a message on a vehicle user interface);
a three dimensional display; or a holographic display.


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273), further in view of Heron (US 20140280491)
Regarding to claim 3.    
Jain-Petisce teaches the apparatus of claim 1, wherein the noncomputational hardware unit comprises a part of a vehicle (Fig. 19 shows a display screen 42 of user device of a driver. [0134] displayed on a screen 42. [0135] The user device 40 in FIG. 19 depicts generation of a message on a vehicle user interface. [0136] The vehicle-based user device 40 in FIG. 19 is advantageous because it allows a driver convenient access to his current blood glucose reading. Note: a vehicle user interface of driver (a screen 42 of device 40) is the noncomputational hardware unit comprises a part of a vehicle) 
Jain-Petisce does not explicitly disclose wherein the vehicle comprises one of an airplane and a watercraft.
Heron teaches wherein the vehicle comprises one of an airplane and a watercraft (fig. 2 shows a plane. [0032] FIG. 2 illustrates a diagram of an in -vehicle computer system 200 on a vehicle (e.g., a plane). fig. 3 [0035] a user interface 300 of an application on a user-provided device for facilitating in-vehicle services … the application associated with user interface 300 may send a request for watchable content items 304 to the in -vehicle computer system)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Heron and apply them on the teachings of Jain-Petisce to further implement wherein the vehicle comprises one of an airplane and a watercraft.  One would be motivated to do so because in order to improve better system and method to provide the vehicle comprises an airplane or a watercraft (Heron, [0032]).

Regarding to claim 10:
[Rejection rationale for claim 3 is applicable].

Regarding to claim 17:
[Rejection rationale for claim 3 is applicable].

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273), further in view of Greer (US20070204014).
Regarding to claim 4.    
Jain-Petisce teaches The apparatus of claim 1, 
Jain-Petisce does not explicitly disclose wherein the noncomputational hardware unit comprises one of a gym bag, a purse, an item of clothing, and a piece of furniture.
Greer teaches wherein the noncomputational hardware unit comprises one of a gym bag, a purse, an item of clothing, and a piece of furniture ([0012] “computing device 102 is a portable computing device … that can be carried by a user … in a backpack by the user”. See specification [0061] The handheld unit 1400 may be incorporated into devices such as gym bags, purses, clothing. Note: computing device 102 including a display/screen carried/incorporated into a backpack is equivalent the noncomputational hardware unit (display/screen) is incorporated into a backpack = the noncomputational hardware unit comprises a gym bag, a purse).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Greer and apply them on the teachings of Jain-Subramaniam-Kwon to further implement wherein the 
Regarding to claim 11:
[Rejection rational for claim 4 is applicable].

Regarding to claim 18:
[Rejection rational for claim 4 is applicable].

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273), further in view of Mischel (US20070159316)
Regarding to claim 5.    
Jain-Petisce teaches The apparatus of claim 1, 
Jain-Petisce does not explicitly disclose wherein the personal care display device comprises a computing device display that functions as a reflective surface.
Mischel teaches wherein the personal care display device comprises a computing device display that functions as a reflective surface (Para [0017] “The mirror/media display device … reflective surface”).


Regarding to claim 14:
[Rejection rational for claim 5 is applicable].

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Petisce (US20140379273), further in view of Nakano (US20020030816)
Regarding to claim 7.    
Jain-Petisce teaches The apparatus of claim 1, the frame includes the plurality of connection ports (Jain fig 1 teaches host device 14 maybe a smart phone with touch screen/display having the plurality of connection ports. [0030] “The application hosting device 14 may be a cellular telephone, a smart phone, a pager, a personal digital assistant (PDA), a portable computer … The application hosting device 14 may also include a user interface, such as one or a combination of a touch screen, screen”. [0034] “the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface”.).
Jain-Petisce does not explicitly disclose wherein the personal care display device is separately formed from a frame surrounding a display.
Nakano teaches wherein the personal care display device is separately formed from a frame surrounding a display (Nakano fig. 2 teaches the display 21 is separately from digitizer 24 (PDA/tablets – [0002] a digitizer, e.g. PDAs. [0051] digitizer 24 is also called a "tablet").[0007] the first and second stacked portions to be superposed and to be separated. [0051] display 21 appears on the side of the computer main body thickness portion 11 opposite to the digitizer thickness portion 12, and the digitizer 24 appears on the side of the digitizer thickness portion 12 opposite to the computer main body thickness portion 11), and 
Nakano teaches display 21 is separately from digitizer 24. Jain teach host device 14 maybe a smart phone with screen/display frame having the plurality of connection ports. The combination of Nakano and Jain teach the personal care display device is separately formed from a frame surrounding a display and the frame includes the plurality of connection ports
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Nakano and apply them on the teachings of Jain-Petisce to further implement wherein the personal care display device is separately formed from a frame surrounding a display.  One would be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449